—In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals, as limited by his brief, from so *485much of (1) an order of the Supreme Court, Suffolk County (Newmark, J.), dated September 28, 1994, as granted the motion by the defendants Unadulterated Food Products, Inc. and Snapple Beverage Corp. for summary judgment, and (2) a judgment of the same court entered October 6, 1994, as dismissed the complaint against those defendants.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Contrary to the plaintiffs contention, the court did not err in dismissing his cause of action for prima facie tort (see, Curiano v Suozzi, 63 NY2d 113; International Shared Servs. v County of Nassau, 222 AD2d 407).
We have reviewed the plaintiffs remaining contentions and find them to be without merit. Santucci, J. P., Krausman, Gold-stein and Florio, JJ., concur.